TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00125-CV



                      Federal National Mortgage Association, Appellant

                                                v.

        Gerald R. Haddox and Sharon Haddox, and All Other Occupants, Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-12-009316, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Federal National Mortgage Association has filed an unopposed motion

to dismiss stating that it no longer wishes to pursue this appeal. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: July 2, 2013